         Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 1 of 23



    JOHN W. HUBER, United States Attorney (#7226)                        t•
                                                                         ~-''''''


    VERNON STEJSKAL, Assistant United States Attorney (#8434)
    MICHAEL GADD, Special Assistant United States Attorney (#13704)
    Attorneys for the United States of America
---Tr rSoutlfMain Slreet~SUire-rsuo-----
    Salt Lake City, Utah 84111                                    D!STHICT
    Telephone: (801) 524-5682
    Email: Michael.Gadd@usdoj.gov


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

   UNITED STATES OF AMERICA,                SECOND SUPERSEDING
                                            INDICTMENT
         Plaintiff,                         Case No. 2:16-cr-00631-DAK

         vs.
                                            VIOLATIONS:
   AARON MICHAEL SHAMO,
                                           COUNT 1: 21 U.S.C. § 848,
         Defendant.                        CONTINUING CRIMINAL
                                           ENTERPRISE; .

                                           COUNTS 2-4: 21 U.S.C. § 952, AIDING
                                           AND ABETTING THE IMPORTATION
                                           OF A CONTROLLED SUBSTANCE;

                                           COUNT 5: 21 U.S.C. § 84l(a)(l),
                                           POSSESSION OF A CONTROLLED
                                           SUBSTANCE WITH INTENT TO
                                           DISTRIBUTE;

                                           COUNT 6: 21 U.S.C. § 84l(a)(l),
                                           AIDING AND ABETTING THE
                                           DISTRIBUTION OF A CONTROLLED
                                           SUBSTANCE RESULTING IN DEATH;

                                           COUNT 7: 21 U.S.C. § 841(a)(l),
                                           MANUFACTURE OF A
                                           CONTROLLED SUBSTANCE;
              Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 2 of 23



                                                      COUNTS 8-9: 21 U.S.C. §§ 33l(k) &
                                                      333(b)(7), KNOWING AND
                                                      INTENTIONAL ADULTERATION OF
                                                      DRUGS WHILE HELD FOR SALE;
-   - - - - - -                             - - - - - - - - - - - -                   - - - - - -     -----




                                                      COUNT 10: 21 U.S.C. § 843(b), AIDING
                                                      AND ABETTING THE USE OF THE
                                                      U.S. MAIL IN FURTHERANCE OF A
                                                      DRUG TRAFFICKING OFFENSE;

                                                      COUNT 11: 18 U.S.C. § 1956(h),
                                                      CONSPIRACY TO COMMIT MONEY
                                                      LAUNDERING;

                                                      COUNT 12: 18 U.S.C. § 1956(a)(l)(A)(i),
                                                      MONEY LAUNDERING PROMOTION
                                                      AND CONCEALMENT;

                                                      COUNT 13: 18 U.S.C. § 1957(a),
                                                      ENGAGING IN MONETARY
                                                      TRANSACTIONS IN PROPERTY
                                                      DERIVED FROM SPECIFIED
                                                      UNLAWFUL ACTIVITY;


                                                      Judge Dale. A Kimball




                  The Grand Jury Charges:

                                                  COUNTl
                        (21 U.S.C. § 848, CONTINUING CRIMINAL ENTERPRISE)

                  Beginning on a date unknown to the Grand Jury, but at l~ast by July 8, 2015, and

          continuing to at least November 22, 2016, in the Central Division of the District of Utah

          and elsewhere,

                                        AARON MICHAEL SHAMO,

          defendant herein, did knowingly and intentionally engage in a continuing criminal
                                                       2
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 3 of 23



enterprise in that he knowingly and intentionally violated Title 21, United States Code,

Sections 841(a)(l), 846, and 952(a), which violations include, but are not limited to;




       Beginning on a date unknown to the Grand Jury, but at least by February 3, 2016,

       and continuing to at least November 22, 2016, in the Central Division of the

      District of Utah and elsewhere, the defendant did combine, conspire, confederate

      and agree with other persons, both known and unknown to the Grand Jury, to

      knowingly and intentionally distribute four hundred grams or more of a mixture

      and substance containing a detectable amount of Fentanyl (N-phenyl-N- [ 1- ( 2-

      phenylethyl) -4-piperidinyl ] propanamide), a Schedule II controlled substance

      within the meaning of 21 U.S.C. § 812, the use of which resulted in the death of

      R.K. on June 13, 2016, all in violation of 21 U.S.C. §§ 846 and 841(a)(l) and

      punishable under 21 U.S.C. § 841(b)(l)(A);

  •   Conspiracy to Distribute a Controlled Substance:

      Beginning on a date unknown to the Grand Jury, but at least by December 22,

      2015, and continuing to at least November 22, 2016, in the Central Division of the

      District of Utah and elsewhere, the defendant did combine, conspire, confederate

      and agree with other persons, both known and unknown to the Grand Jury, to

      knowingly and intentionally distribute a mixture and substance containing a

      detectable amount of Alprazolam, a Schedule IV controlled substance within the

      meaning of 21 U.S.C. § 812, all in violation of 21 U.S.C. §§ 846 and 84l(a)(l) and

      punishable under 21 U.S.C. § 841(b)(2);

                                            3
            Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 4 of 23



        •     The violation alleged in Count 2, Aiding and Abetting the Importation of a

              Controlled Substance, which Count is re-alleged and incorporated herein by

------reference as tnougnfully-set Tortnin tliisCount;

        •     The violation alleged in Count 3, Aiding and Abetting the Importation of a

              Controlled Substance, which Count is re-alleged and incorporated herein by

              reference as though fully set forth in this Count;

        •     The violation alleged in Count 4, Aiding and Abetting the .Importation of a

              Controlled Substance, which Count is re-alleged and incorporated herein by

              reference as though fully set forth in this Count;

        •     The violation alleged in Count 5, Possession of a Controlled Substance with Intent

              to Distribute, which Count is re-alleged and incorporated herein by reference as

              though fully set forth in this Count;

        •     The violation alleged in Count 6, Aiding and Abetting the Distribution of a

              Controlled Substance Resulting in Death, which Count is re-alleged and
                                                            '
              incorporated herein by reference as though fully set forth in this Count;

        •     The violation alleged in Count 7, Manufacture of a Controlled Substance, which

              Count is re-alleged and incorporated herein by reference as though fully set forth

             in this Count;

        •    The violation alleged in Count 10, Aiding and Abetting the Use of the U.S. Mail in

             Furtherance of a Drug Trafficking Offense, which Count is re-alleged and

             incorporated herein by reference as though fully set forth in this Count;



                                                      4
          Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 5 of 23



         •     Aiding and Abetting the Attempted Distribution of a Controlled Substance,

               namely Fentanyl, on or about the following dates to the following addressees, each

--------fiiviolationofTifle 21, Unitea States Code, Sections 841(a)(l) and 846~ and Title

               18, United States Code, Section 2:




              Date        Addressee        State    Number         Controlled        Markings
                                                    of Pills       Substance

        11/18/2016           R.L.          MA           20,000      Fentanyl           A215

        11/18/2016            J.H.          OH           2,000      Fentanyl           A215

        11/18/2016           B.W.           AL           2,000      Fentanyl           A215
          '
        11/18/2016           Y.C.           OH           1,100      Fentanyl           A215

        11/18/2016           N.L.           NJ           1,000      Fentanyl           A215

        11/18/2016           D.A.           NJ           1,000      Fentanyl           A215

       11/18/2016            F.C.          AK            1,000      Fentanyl           A215

       11/18/2016          P.T.A.C.        MD            1,000      Fentanyl           M/30

       11/18/2016            L.S.          MN            1,000      Fentanyl           M/30

       11/18/2016            V.R.          WA            1,000      Fentanyl           A215

       11/18/2016            s.w.          NC           1,000       Fentanyl           A215

       11/18/2016            G.M.          NV             500       Fentanyl           A215

       11/18/2016            L.F.          PA             500       Fentanyl           M/30

       11/18/2016            S.R.          WA             200       Fentanyl           M/30

       11/18/2016            R.B.          OH             150       Fentanyl           A215

       11/18/2016            D.P.          MA             150      Fentanyl           A215


                                                    5
      Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 6 of 23




    11/18/2016     CBS.I., M.W.    KS       100     Fentanyl        A215

    11/18/2016         M.J.        KY       100    · Fentanyl       A215
-                 - - - - - - - - -----                                - -



    11/18/2016          P.F.       IL       100     Fentanyl        A215

    11/18/2016          J.P.       PA       100     Fentanyl        A215

    11/18/2016         M.S.        NC       100     Fentanyl        A215

    11/18/2016         F.O.        LA       100     Fentanyl        M/30

    11/18/2016         M.L.        NC       100     Fentanyl        A215

    11/18/2016         T.M.        CT       60      Fentanyl        M/30

    11/18/2016         J.T.        OR       50      Fentanyl        M/30

    11/18/2016         A.M.        MT       40      Fentanyl        M/30

    11/18/2016        D.L.G.       MT       40      Fentanyl        A215

    11/18/2016        M.M.         NY       30      Fentanyl        M/30

    11/18/2016        J.M.L.       MD       27      Fentanyl        A215

    11/18/2016.        J.M.        IL       22      Fentanyl        M/30

    11/18/2016         A.B.        co       20      Fentanyl        M/30

    11/18/2016         A.G.        KY       20      Fentanyl        A215

    11/18/2016         M.P.        MN       16      Fentanyl        A215

    11/18/2016         J.T.        OR       14      Fentanyl        M/30

    11/18/2016         A.T.        VA       12      Fentanyl        M/30

    11/18/2016         T.E.        SC       12      Fentanyl        M/30

    11/18/2016         N.A.        CA       12      Fentanyl       A215

    11/18/2016          c.         PA       11      Fentanyl        M/30

    11/18/2016    K.M.T.T.S.T.R.   OK       11      Fentanyl        M/30


                                        6
  Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 7 of 23




 11/18/2016        K.M.H.        SC             11   Fentanyl         M/30

 11/18/2016          L.P.       NY              11   Fentanyl         M/30
- - - - -     -                - - - - - -                      - - - --




 11/18/2016          B.S.       OH              11   Fentanyl        A215

 11/18/2016          R.P.       PA              11   Fentanyl        A215

 11/18/2016          A.B.       MO              11   Fentanyl         M/30

 11/18/2016          J.G.       NY              11   Fentanyl         M/30

 11/18/2016          M.J.       CA              11   Fentanyl         M/30

 11/18/2016          J.S.       PA              11   Fentanyl        A215

 11/18/2016          S.F.       PA              11   Fentanyl        A215

 11/18/2016          G.T.       TX              11   Fentanyl         M/30

 11/18/2016          J.R.       CT              11   Fentanyl        A215

 11/18/2016         M.D.        NJ              10   Fentanyl        A215

11/18/2016           B.B.       co             10    Fentanyl        A215

11/20/2016          A.W.        WA           5,000   Fentanyl         M/30

11/20/2016          Y.C.        OH           1,100   Fentanyl        A215

11/20/2016           J.R.       MN           1,000   Fentanyl         M/30

11/20/2016           A.P.       KY           1,000   Fentanyl        A215

11/20/2016          D.R.        DE            500    Fentanyl         M/30

11/20/2016        L.R.T.A.S.    NJ            500    Fentanyl        A215

11/20/2016          A.M.        MN            500    Fentanyl        A215

11/20/2016          M.C.        SC            200    Fentanyl        A215

11/20/2016           T.J.       FL            200    Fentanyl        A215

11/20/2016          M.S.        NC            200    Fentanyl        M/30


                                      7
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 8 of 23




 11120/2016           G.D.             VA              150       Fentanyl       A215

 11120/2016           A.H.             PA              100       Fentanyl       A215
- - -- - - - -                   - - - - - - - - - - -- - - - - - - -          ~-----       -




 11120/2016            J.R.            NC              100       Fentanyl       A215

 11120/2016           C.D.             MA              100       Fentanyl       A215

 11120/2016           A.H.             VA              100       Fentanyl       A215

 11120/2016           N.M.             ME              100       Fentanyl       A215

 11120/2016           N.Y.             MI              100       Fentanyl       A215

 11120/2016           M.J.             KY              100       Fentanyl       A215

 11120/2016           D.L.             FL              100       Fentanyl       M/30

 11120/2016           J.B.             TX              100       Fentanyl       M/30

 11120/2016           A.W.             TX               13       Fentanyl       M/30



  •    Aiding and Abetting the Attempted Distribution of a Controlled Substance,

       namely Alprazolam, on or about the following dates to the following addressees,

       each in violation of Title 21, United States Code, Sections 841(a)(l) and 846, and

       Title 18, United States Code, Section 2:


      Date       Addressee     State        Number           Controlled     Markings
                                            of Pills         Substance

 11118/2016        W.R.         WA            10,000         Alprazolam     GG249

 11/18/2016        H.W.         NJ            10,000         Alprazolam     GG249

 11/18/2016        A.W.         NY             5,000         Alprazolam     GG249

 11/18/2016        A.M.         CA             5,000         Alprazolam     GG249

 11/18/2016         C.R.        WV             2,000         Alprazolam     GG249

                                               8
  Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 9 of 23




11/18/2016     R.L.      FL           2,000   Alprazolam      GG249

11/18/2016     J.L.      CA           2,000   Alprazolam      GG249
        - - - - - - -- - - --------                        - - - - - - - -



11/18/2016     B.J.      LA        2,000      Alprazolam      GG249

11/18/2016      L.       NY           2,000   Alprazolam      GG249

11/18/2016     A.K.      WI        2,000      Alprazolam      GG249

11/18/2016     J.B.      TX           1,000   Alprazolam      GG249

11/18/2016     A.F.      GA            200    Alprazolam      GG249

11/18/2016     s.w.      NC            100    Alprazolam      GG249

11/18/2016     P.H.      PA            100    Alprazolam      GG249

11/18/2016     J.T.      OR            100    Alprazolam      GG249

11/18/2016     A.S.      TX            100    Alprazolam      GG249

11/18/2016     R.K.      NC            100    Alprazolam      GG249

11/18/2016     D.C.      IL            100    Alprazolam      GG249

11/18/2016     R.T.      TN            100    Alprazolam      GG249

11/18/2016    F.W.      NC             100    Alprazolam      GG249

11/18/2016    x.c.       OH            100    Alprazolam      GG249

11/18/2016    D.H.       FL             50    Alprazolam      GG249

11/20/2016    N.K.      MA         2,000      Alprazolam      GG249

11/20/2016    G.R.       TX        2,000      Alprazolam      GG249

11/20/2016     J.O.      SC        2,000      Alprazolam      GG249

11/20/2016    C.L.      OR         2,000      Alprazolam      GG249

11/20/2016   Mrs. L.     MI        1,000      Alprazolam      GG249

11/20/2016    A.S.      NC         1,000      Alprazolam      GG249


                                  9
     Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 10 of 23




    11/20/2016          J.H.         TN          1,000      Alprazolam          GG249

    11/20/2016         Y.C.          OH             500     Alprazolam          GG249
-                  - - - - - -      - - - - -- - -                        -   - - -- - -



    11/20/2016          J.S.         MI             200     Alprazolam          GG249

    11/20/2016         N.H.          SC             100     Alprazolam          GG249

    11/20/20i6          c.s.         TN             100     Alprazolam          GG249

    11/20/2016          J.H.         LA             100     Alprazolam          GG249

    11/20/2016         D.C.          IL             100     Alprazolam          GG249

    11/20/2016          S.S.         GA             100     Alprazolam          GG249

    11/20/2016         A.L.          CA             100     Alprazolam          GG249

    11/20/2016         D.L.          SC             100     Alprazolam          GG249

    11/20/2016         P.O.          GA             100     Alprazolam          GG249

    11/20/2016         z.w.          NY             100     Alprazolam          GG249

    11/20/2016         C.G.          MS             100     Alprazolam          GG249



     •    Aiding and Abetting the Use of the U.S. Mail in Furtherance of a Drug Trafficking

          Offens~ on the following dates by delivering packages to the post office addressed

          to the following addressees, containing the following controlled substances, each

          in violation of Title 21, United States Code, Section 843(b) and Title 18, United

          States Code, Section 2:


                                            Number          Controlled
         Date       Addressee       State                                      Markings
                                            of Pills        Substance

    11/22/2016         M.E.          SD         5,000        Fentanyl            M/30


                                               10
 Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 11 of 23




11/22/2016         E.J.        NC          5,000        Fentanyl            M/30

11122/2016        K.V.         NJ          2,000        Fentanyl            A215

11122/2016      Mr. McG.      WA           1,000        Fentanyl           Mixed

11122/2016         E.S.        NC              500      Fentanyl            M/30

11122/2016        R.W.         SC              500      Fentanyl            A215

11122/2016        G.V.        VA               100      Fentanyl            M/30

11122/2016        E.B.         CT              100      Fentanyl           A215

11122/2016        M.T.         IL              100      Fentanyl            M/30

11122/2016        B.F.        ND               100      Fentanyl            M/30

11/22/2016        C.S.        co                50      Fentanyl            M/30

11122/2016        S.H.        OH                50      Fentanyl            M/30

11122/2016        B.M.        AL          50,000      Alprazolam           GG249

11122/2016         J.S.       CA          50,000      Alprazolam          GG249

11122/2016        T.G.        NC          20,000      Alprazolam          GG249

11122/2016        M.D.        CA           2,000      Alprazolam          GG249

11/22/2016        M.T.        VA           2,000      Alprazolam          GG249

11122/2016        T.D.         IL              100    Alprazolam          GG249



 •   Aiding and Abetting the Attempted Distribution of a Controlled Substance,

     namely Fentanyl, on or about November 20, 2016, to J.G., aka

     "trustworthymoney," through A.L., all in violation of Title 21, United States Code,

     Sections 84l(a)(l) and 846, and Title 18, United States Code, Section 2;

                                          11
        Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 12 of 23



         •   Aiding and Abetting the Distribution of Fentanyl on or about April 6, 2016, to

             E.B., all in violation of Title 21, United States Code, Section 84l(a)(l) and Title

--------.-18, Unitea States Coae, Section 2;

        •    Aiding and Abetting the Distribution of Fentanyl on or about March 3, 2016, to

             C.V., all in violation of Title 21, United States Code, Section 84l(a)(l) and Title

             18, United States Code, Section 2; and

        •    Aiding and Abetting the Distribution of Fentanyl on or about August 3, 2016, to

             G.K., all in violation of Title 21, United States Code, Section 84l(a)(l) and Title

             18, United States Code, Section 2;

     which violations were part of a· continuing series of violations of the Controlled

     Substances Act, Title 21, United States Code, Section 801, et seq., undertaken by the

     defendant, AARON MICHAEL SHAMO, in concert with at least five other persons with

    respect to whom AARON .MICHAEL SHAMO occupied a position of organizer,

     supervisor, and any position of management, and from which such continuing series of

    violations the defendant obtained substantial income and resources.

             Furthermore, the defendant, AARON MICHAEL SHAMO, was a principal

    administrator, organizer, supervisor and leader of the criminal enterprise, which involved

    possession with intent to distribute and distribution of more than 12,000 grams of a

    mixture and substance containing a detectable amount of Fentanyl (N-phenyl-N- [ 1-( 2-

    phenylethyl) -4-piperidinyl ] propanamide), a schedule II controlled substance within the

    meaning of21 U.S.C. § 812; all in violation of21 U.S.C. § 848(b)(l) and (2)(A) and

    punishable under 21 U.S.C. § 848(b).

                                                  12
               Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 13 of 23



                                                     COUNT2
                   (21 U.S.C. § 952, AIDING AND ABETTING THE IMPORTATION OF A
                                       CONTROLLED SUBSTANCE)
---   ------                                                                                        - - -   ------


                  On or about June 23, 2016, in the Central Division of the District of Utah and

           elsewhere,

                                         AARON MICHAEL SHAMO,

           defendant herein, did intentionally and knowingly import from the country of China into

           the United States 40 grams or more of a mixture and substance containing a detectable

           amount of Fentanyl (N-phenyl-N- [ 1- ( 2-phenylethyl) -4-piperidinyl] propanamide), a

           Schedule II controlled substance within the meaning of 21 U.S.C. § 812, and did aid and

           abet therein, all in violation of 21 U.S.C. §§ 952(a), 960, and 18 U.S.C § 2, and

           punishable under 21 U.S.C. § 960(b)(2).


                                                     COUNT3
                  (21 U.S.C. § 952, AIDING AND ABETTING THE IMPORTATION OF A
                                      CONTROLLED SUBSTANCE)

                  On or about November 8, 2016, in the Central Division of the District of Utah and

           elsewhere,

                                         AARON MICHAEL SHAMO,

           defendant herein, did intentionally and knowingly import from the country of China into

           the United States a mixture and substance containing a detectable amount of Alprazolam,

           a Schedule IV controlled substance within the meaning of 21 U.S.C. § 812; and did aid

           and abet therein, all in violation of 21 U.S.C. §§ 952(a), 960, and 18 U.S.C. § 2, and

           punishable under 21 U.S.C. § 960(b)(6).


                                                        13
         Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 14 of 23



                                                COUNT4
             (21 U.S.C. § 952, AIDING AND ABETTING THE IMPORTATION OF A
                                 CONTROLLED SUBSTANCE)

- -----un: or aoout Novemoer lo~TOTo~-inthe Central Division of the District of Utah and--
                                                                                                 -   -   -   ---




      elsewhere,

                                    AARON MICHAEL SHAMO,

      defendant herein, did intentionally and knowingly import from the country of China into

      the United States 40 grams or more of a mixture and substance containing a detectable

      amount ofFentanyl (N-phenyl-N- [ 1- ( 2-phenylethyl )-4-piperidinyl] propanamide), a

      Schedule II controlled substance within the meaning of 21 U.S.C. § 812, and did aid and

      abet therein, all in violation of 21 U.S.C. §§ 952(a), 960, and 18 U.S.C. § 2, and

      punishable under 21 U.S.C. § 960(b)(2).


                                              COUNTS
            (21 U.S.C. § 841(a)(l), POSSESSION OF FENTANYL WITH INTENT TO
                                         DISTRIBUTE)

           On or about November 22, 2016, in the Central Division of the District of Utah,

                                    AARON MICHAEL SHAMO,

     defendant herein, did knowingly and intentionally possess with intent to distribute four

     hundred grams or more of a mixture and substance containing a detectable amount of

     Fentanyl (N-phenyl-N- [ 1- ( 2-phenylethyl )-4-piperidinyl] propanamide), a Schedule II

     controlled substance within the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C.

     § 841(a)(l) and punishable pursuant to 21 U.S.C. § 841(b)(l)(A).




                                                   14
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 15 of 23



                                           COUNT6
        (21 U.S.C. § 841(a)(l), AIDING AND ABETTING THE DISTRJBUTION OF A
                CONTROLLED SUBSTANCE THAT RESULTED IN DEATH)
                                                                     - -     - - - - - - - - -   - - -


          On or about June 6 through June 13, 2016, in the Central Division of the District of

Utah and elsewhere,

                                AARON MICHAEL SHAMO,

 defendant herein, did intentionally and knowingly distribute a mixture and substance

containing a detectable amount ofFentanyl (N-phenyl-N- [ 1-( 2-phenylethyl )-4-

piperidinyl ] propanamide), a Schedule II controlled substance within the meaning of 21

U.S.C. § 812, the use of which resulted in the death ofR.K. on June 13, 2016, and did aid

and abet therein, all in violation of 21 U.S.C. § 841(a)(l) and 18 U.S.C. § 2, and

punishable under 21 U.S.C. § 84l(b)(l)(C).



                                          COUNT7
               (21 U.S.C. § 841(a)(l), MANUFACTURE OF ALPRAZOLAM)

        On or about November 22, 2016, in the Central Division of the District of Utah,

                                AARON MICHAEL SHAMO,

the defendant herein, did knowingly and intentionally manufacture a mixture and

substance containing a detectable amount of Alprazolam, a Schedule IV controlled

substance within the meaning of 21 U.S.C. § 812; all in violation of21 U.S.C. §

841(a)(l) and punishable pursuant to 21 U.S.C. § 84l(b )(2).

   II

   II

                                               15
    Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 16 of 23



                                         COUNTS
             (21 U.S.C. §§ 33l(k) & 333(b)(7), KNOWING AND INTENTIONAL
                 ADULTERATION OF DRUGS WHILE HELD FOR SALE)
                                                     - - - - - - - -   - - - - - - - - -     - - -   - - - -


        Beginning on a date unknown to the Grand Jury, but at least by February 3, 2016,

and continuing to at least November 22, 2016, in the Central Division of the District of

Utah,

                              AARON MICHAEL SHAMO,

defendant herein, knowingly and intentionally manufactured a drug and caused the

manufacture of a drug-specifically, round blue tablets debossed with "A 215" on the

bisected side-and offered those tablets for sale on the internet as "Oxycodone 30 mg."

Despite these representations, the defendant did not use Oxycodone at all in the

manufacturing process, but instead, substituted Fentanyl, a much more pot.ent synthetic

opioid. These acts caused the drug to be adulterated as defined at 21 U.S.C. §§ 35l(b)

and 35l(d), and the adulteration had a reasonable probability of causing serious adverse

health consequences or death to humans. The manufacturing of these drugs was

performed after the component ingredients of the tablets had been shipped in interstate

commerce, from outside of Utah to Utah, and while the drugs were held for sale. All this

was done in violation of 21 U.S.C. §§ 33 l(k) and 333(b)(7) and is punishable pursuant to

21 U.S.C. § 333(b)(7).

                                        COUNT9
            (21 U.S.C. §§ 33l(k) & 333(b)(7), KNOWING AND INTENTIONAL
                AD ULTERATION OF DRUGS WHILE HELD FOR SALE)

        Beginning on a date unknown to the Grand Jury, but at least by June 18, 2016, and

continuing to at least November 22, 2016, in the Central Division of the District of Utah,
                                             1 i::
                                             .lV
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 17 of 23



                               AARON MICHAEL SHAMO,

defendant herein, knowingly and intentionally manufactured a drug and caused the

manufacture of a drug-specifically, round blue tablets with     "IM]" on one side ;nd a "30"--

above a bisect on the other-and offered those tablets for sale on the internet as

"Oxycodone 30 mg." Despite these representations, the defendant did not use

Oxycodone at all in the manufacturing process, but instead, substituted Fentanyl, a much

more potent synthetic opioid. These acts caused the drug to be adulterated as defined at

21 U.S.C. §§ 35l(b) and 35l(d), and the adulteration had a reasonable probability of

causing serious adverse health consequences or death to humans. The manufacturing of

these drugs was performed after the component ingredients of the tablets had been

shipped in interstate commerce, from outside of Utah to Utah, and while the drugs were

held for sale. All this was done in violation of21 U.S.C. §§ 33l(k) and 333(b)(7) and is

punishable pursuant to 21 U.S.C. § 333(b)(7).


                                  COUNT 10
   (21 U.S.C. § 843(b), AIDING AND ABETTING THE USE OF THE U.S. MAIL IN
              FURTHERANCE OF A DRUG TRAFFICKING OFFENSE)

        On or about September 12-23, 2016, in the Central Division of the District of

Utah,

                              AARON MICHAEL SHAMO,

defendant herein, did knowingly and intentionally use a communication facility, the U.S.

Mail, in facilitating the commission of any act constituting a felony under Title 21, United

States Code, Section 841(a)(l), that is, distribution of a controlled substance; and did aid

                                             17
          Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 18 of 23



      and abet therein, all in violation of Title 21, United States Code, Section 843(b) and Title

      18, United States Code, Section 843(b ). Specifically, a package containing Alprazolam

- ---taolets ana wliiclilistooafalse return- aauress was sent tlirouglillie U~S-:-JVIail~out was - - - - -- - - -

      returned by the postal service to the false return address in the date range listed above.

      T.M., who resided at the address listed on the false return address, received the package of

      Alprazolam tablets.


                                         COUNT 11
           (18 U.S.C. § 1956(h), CONSPIRACY TO COMMIT MONEY LAUNDERING)

             Beginning on a date unknown to the Grand Jury, but at least by December 22,

      2015, and continuing to at least November 22, 2016, in the Central Division of the District

      of Utah and elsewhere,

                                     AARON MICHAEL SHAMO,

      defendant herein, did knowingly combine, conspire, confederate and agree with other

      persons, both known and unknown to the Grand Jury to commit offenses under Title 18,

      United States Codes, Section 1956, in that they conducted and attempted to conduct

      financial transactions affecting interstate commerce, which transactions involved the

      proceeds of specified unlawful activity, that is, the distribution of a controlled substance,

      in violation of21 U.S.C. § 841(a)(l); 1) with the intent to promote the carrying on of such

      specified unlawful activity, and 2) knowing that the transactions were designed in whole

      or in part to conceal and disguise the nature, location, source, ownership, and control of

      the proceeds of said specified unlawful activity, and while conducting and attempting to

      conduct such financial transactions, knew that the property involved in the financial

                                                    18
    Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 19 of 23



transactions represented the proceeds of some form of unlawful activity, in violation of 18

U.S.C. §§ 1956(a)(l)(A)(i) and (a)(l)(B)(i); and to commit offenses under Title 18, United



monetary transactions by, through or to a financial institution, affecting interstate and

foreign commerce, in criminally derived property of a value greater than $10,000, that is

the proceeds of the distribution of a controlled substance, in violation of 21 U.S.C. §

841(a)(l), such property having been derived from such specified unlawful activity, in

violation of 18 U.S.C. § 1957; all of which was done in violation of 18 U.S.C. § 1956(h).


                                      COUNT 12
      (18 U.S.C. § 1956(a)(l)(B)(i), MONEY LAUNDERING PROMOTION AND
                                   CONCEALMENT)

       On or about November 8, 2016, in the Central Division of the District of Utah,

                               AARON MICHAEL SHAMO,

defendant herein, did lmowingly conduct and attempt to conduct a financial transaction

affecting interstate commerce, to wit: the deposit of $2,700 into America First Credit

Union account #XX893-l, which involved the proceeds of a specified unlawful activity,

that is the distribution of a controlled substance, 1) with the intent to promote the carrying

on of such specified unlawful activity, and 2) knowing that the transactions were designed

in whole or in part to conceal and disguise the nature, location, source, ownership, and

control of the proceeds of said specified unlawful activity, and while conducting and

attempting to conduct such financial transactions, lmew that the property involved in the




                                              19
                       Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 20 of 23



                    financial transactions represented the proceeds of some form of unlawful activity; all in

                    violation of 18 U.S.C. §§ 1956(a)(l)(A)(i) and (a)(l)(B)(i).
---   ---   -   - - - · · - - -




                                                      COUNT 13
                    (18 U.S.C. § 1957(a), ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY
                                  DERIVED FROM SPECIFIED UNLAWFUL ACTIVITY)

                           On or about May 5, 2016, in the Central Division of the District of Utah,

                                                  AARON MICHAEL SHAMO,

                    defendant herein, did knowingly engage and attempt to engage in a monetary transaction

                    by, through, or to a financial institution, affecting interstate commerce, in criminally

                    derived property of a value greater than $10,000, that is, issue a personal check from the

                    Defendant's Wells Fargo Bank account (#XX4284) in the amount of $14,000 payable to

                    iDrive Utah, such property having been derived from a specified unlawful activity, that

                   is, distribution of a controlled substance.in violation of21 U.S.C. § 841(a)(l); all in

                   violation of Title 18, United States Codes, Sections 1957 (a).

                             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                          Pursuant to 21 U.S. C. § 85 3, upon conviction of any offense in violation of 21

                   U.S.C. §§ 841, 843, 846, 848, and/or 952, as set forth in this indictment, the defendant

                   shall forfeit to the United States of America any property constituting, or derived from,

                   any proceeds obtained, directly or indirectly, as the result of such offenses and any

                   property used, or intended to be used, in any manner or part, to commit, or to facilitate

                   the commission of, the offenses. The property to be forfeited includes, but is not limited

                   to, the following:


                                                                 20
      Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 21 of 23



         •   $5,357,950.38 in United States Currency, the proceeds of the sale of 513.15

             Bitcoin
                                                                                        - - - -   - - - -

----.-----$1,227,773.00 in United States Currency

         •   $19,520.00 in United States Currency

         •   $10,096.20 in United States Currency

         •   $671,030 in United States Currency

         •   $134,960 in United States Currency

         •   512.93 Bitcoin Cash (BCH)

         •   513.15 Bitcoin Gold (BTG)

         •   32.811 Bitcoin

         •   $30,250 as a substitute res for a 2011 Ford F-350 pickup

             (VIN#IFT8W3BT7BEC88017) sold pursuant to an interlocutory sale order

         •   $6400 as a substitute res for a 2008 BMW 135i

             (VIN#WBAUC73508VF25535) sold pursuant to an interlocutory sale order

         •   Industrial large pill press and associated pill dyes




         •   Four 100-ounce silver bars

         •   A MONEY IDDGMENT equal to the value of any proceeds obtained, directly

             or indirectly, as the result of such offenses and any property used, or intended

                                                21
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 22 of 23



             to be used, in any manner or part, to commit, or to facilitate the commission of,

             the offenses and not available for forfeiture for one or more the reasons

             specif:iea-:in2TU~s-:-c:-§-8-5T(p)   as a result of any act or omission oflhe _ _ _ _ - - - -

             defendant(s).

       Pursuant to 18 U;S.C. § 982(a)(l ), upon conviction of any offense in violation of

18 U.S.C. §§ 1956 and/or 1957, the defendant shall forfeit to the United States of

America any property, real or personal, involved in such violations, and any property

traceable to such property. The property to be forfeited includes, but is not limited to the

following:

       •     A MONEY JUDGMENT equal to the value of all property involved in each

             money laundering offense and any property traceable to such property and not

             available for forfeiture for one or more the reasons specified in 21 U.S.C. §

             853(p) as a result of any act or omission of the defendant(s).

                                     SUBSTITUTE ASSETS

      If any of the property described above, as a result of any act or omission of the

defendant:

      a. cannot be located upon the exercise of due diligence;

      b. has been transferred or sold to, or deposited with, a third party;

      c. has been placed beyond the jurisdiction of the court;

      d. has been substantially diminished in value; or

      e. has been commingled with other property which cannot be divided without



                                                  22
   Case 2:16-cr-00631-DAK-PMW Document 136 Filed 10/18/18 Page 23 of 23



          difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant
                                                                                       - - -   -----

to 21 U.S.C. § 853(p) and 18 U.S.C. § 982(b).

                                                  A TRUE BILL:




JOHN W. HUBER
United States Attorney




MI
Special Assis ant United States Attorney
VERNON STEJSKAL
Assistant United States Attorney




                                            23
